ORDER
ANDREW DRUCK of EDEN PRAIRIE, MINNESOTA, who was admitted to the bar of this State in 1974, having pleaded guilty to a federal information filed in the United States District Court for the District of Minnesota, charging him with wire fraud, in violation of 18 U.S.C.A §§ 1343 and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), ANDREW DRUCK is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ANDREW DRUCK be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ANDREW DRUCK comply with Rule 1:20-20 dealing with suspended attorneys.